DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

 	In response to the Amendment received on 5/24/2021, the examiner has carefully considered the amendments.  

Response to Arguments

Applicant’s arguments, see Remarks/Amendment, filed5/24/2021, with respect to the rejection(s) of claim(s) 12-13 under 35 U.S.C. 112(d).  Applicant argues the finality of the last office action was improper because of the presence of the new 35 USC 112(d) as a rejection not based on applicant’s amendment or filed IDS.  The examiner agrees therefore the rejection has been withdrawn, at this time, as to not being in proper form.  The examiner deems the subject matter in claims 12-13 overlap with the subject matter of instant claims 1 and 5.    Claims 12-13 contains specific species of compounds/polymers classes (genus) that may or may not be found instant claims 1 and 5.  The pending rejection is still pending and is based on applicant’s amendment filed 1/21/2021.  Therefore the finality of the office action still remains.  Please find below. 


Claim Rejections - Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, and 10-13 is/are rejected under 35 U.S.C. 103 as obvious over Chen et al (JP2009/019185) as evidenced by Shinichi et al (JP2010/080743).  
Chen sets forth fluorinated cyclic olefin based graft polymers.  Chen teachings cyclic olefins are modified by graft polymerization of at least one modified monomer having fluorocarbon alkyl groups—see [0007].  Said cyclic olefins may be block copolymers, alternating copolymers, or random copolymers with monomers, such as ethylene, propylene, alpha-olefins having 4 to 16 carbon atoms—see [0021].  These are deemed to read on applicants’ olefin polymers set forth in instant claims 1, 5 and 12-13.  It is disclosed said cyclic olefin polymer is activated prior to the grafting process—see [0025].  Said active methods includes exposure to UV radiation, electron beam, plasma or corona discharge—see [0026].  After activation an unsaturated monomer is added to form a side chain on the cyclic olefin polymer.  Said monomers include unsaturated monomers having fluoroalkyl groups—see [0030] – [0035].  The fluorine content of the graft cyclic olefin polymer is from about 0.5 to 60 % by weight—see [0040].  The content of the side chain is from 0.1 to 150 % by weight with respect to the main chain of the graft copolymer—see [0042].  This is deemed to overlap with the graft ratio of claims 10-11. The graft copolymer may have a uniform microporous structure and low dielectric content—see [0046].  

Said fluorine grafted cyclic olefin is formed into a film; however, Chen is silent with regard to if the film was molded.  However, it is known in the prior art that similar electret films can be molded in to films, as evidenced by Shinichi.  Thus it would have been within the skill level of an ordinary artisan to mold the fluorinated cyclic olefin of the instant claims, as known in the prior art.


Claim Objections

Claims 8-9 are objected to because of the following informalities:  Claims 8-9 are depended on cancelled claim 2.  Appropriate correction is required.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc